 1   COLIN O’BRIEN, SB No. 309413
     cobrien@earthjustice.org
 2   PAUL CORT, SB No. 184336
     pcort@earthjustice.org
 3   EARTHJUSTICE
     50 California Street, Suite 500
 4   San Francisco, CA 94111
     Tel. (415) 217-2000 / Fax. (415) 217-2040
 5
     Attorneys for Plaintiffs Committee for a Better Arvin,
 6   Committee for a Better Shafter, Medical Advocates for Healthy Air,
     and National Parks Conservation Association
 7
 8                                UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF CALIFORNIA
 9
10
      COMMITTEE FOR A BETTER ARVIN,                                Case No. 3:18-cv-05700-RS
11    COMMITTEE FOR A BETTER SHAFTER,
      MEDICAL ADVOCATES FOR HEALTHY AIR,
12    AND NATIONAL PARKS CONSERVATION                              PARTIES’ STIPULATION AND
      ASSOCIATION,                                                 [PROPOSED] ORDER TO EXTEND
13                                                                 DEADLINE TO FILE MOTION FOR
                     Plaintiffs,                                   ATTORNEYS’ FEES AND TO
14                                                                 CONTINUE CASE MANAGEMENT
             v.                                                    CONFERENCE
15
      ANDREW WHEELER, in his official capacity as
16    Acting Administrator of the United States
      Environmental Protection Agency, and MIKE
17    STOKER, in his official capacity as Regional
      Administrator of the United States Environmental
18    Protection Agency Region 9,

19                   Defendants.

20
21
22          Pursuant to Local Rule 54-5 (a), Plaintiffs Committee for a Better Arvin et al. and
23   Defendants Andrew Wheeler et al. (“EPA”), stipulate to extend the time for Plaintiffs to file a
24   motion for attorneys’ fees from January 7, 2019, by 60 days, to March 8, 2019, so that they may
25   continue settlement discussions. The parties also stipulate to continue the case management
26   conference scheduled on January 24, 2019, by 77 days, to April 11, 2019.
27          In support of this stipulation, the parties state as follows:
28


                                                         1
               STIPULATION AND PROPOSED ORDER TO EXTEND DATES, Case No. 3:18-cv-05700-RS
 1            WHEREAS, on October 24, 2018, this Court entered an order granting Plaintiffs’ motion for
 2   summary judgment (Dkt. 22);
 3            WHEREAS, the Court’s order specified that “[p]ursuant to 42 U.S.C. § 7604(d), defendants
 4   shall reimburse plaintiffs for the reasonable costs plaintiffs have incurred as a result of this litigation,
 5   including reasonable attorney fees, in an amount to be determined upon submission of the necessary
 6   application in accordance with the rules;”
 7            WHEREAS, Civil Local Rule 54-5(a) provides that motions for attorneys’ fees must be filed
 8   within 14 days of entry of judgment unless stipulated otherwise by the parties and ordered by the
 9   Court;
10            WHEREAS, on October 31, 2018, the parties stipulated to extend the deadline for Plaintiffs
11   to file a motion for attorneys’ fees and costs to January 7, 2019 (Dkt. 23) and the Court ordered such
12   an extension on November 1, 2018 (Dkt. 24);
13            WHEREAS, Plaintiffs and EPA have since conferred so they may assess potential agreement
14   on Plaintiffs’ claim for attorneys’ fees, and continue to confer productively about a potential
15   agreement to resolve attorneys’ fees;
16            NOW, THEREFORE, the parties, by and through their counsel, stipulate and agree, and
17   request that the Court enter an order extending the deadline for Plaintiffs to file a motion for
18   attorneys’ fees and costs to March 8, 2019. Further, the parties request that the Court enter an order
19   continuing the case management conference scheduled on January 24, 2019 until April 11, 2019.
20   By entering into this stipulation, EPA does not waive any defenses as to attorneys’ fees or costs.
21
22   Dated: January 2, 2019                          Respectfully submitted,
23                                                   /s/ Colin O’Brien
                                                     COLIN O’BRIEN
24                                                   cobrien@earthjustice.org
                                                     PAUL CORT
25                                                   pcort@earthjustice.org
                                                     EARTHJUSTICE
26                                                   50 California Street, Suite 500
                                                     San Francisco, CA 94111
27                                                   Tel: (415) 217-2000
                                                     Fax: (415) 217-2040
28


                                                          2
                STIPULATION AND PROPOSED ORDER TO EXTEND DATES, Case No. 3:18-cv-05700-RS
 1                                              Attorneys for Plaintiffs Committee for a Better Arvin,
                                                Committee for a Better Shafter, Medical Advocates for
 2                                              Healthy Air, and National Parks Conservation
                                                Association
 3
 4                                              /s/ Sydney A. Menees
                                                SYDNEY A. MENEES
 5                                              sydney.menees@usdoj.gov
                                                U.S. DEPARTMENT OF JUSTICE
 6                                              Environment & Natural Resources Division
                                                Environmental Defense Section
 7                                              601 D Street N.W., Suite 8000
                                                Washington D.C. 20004
 8                                              Tel: (202) 514-2398
                                                Fax: (202) 514-8865
 9
                                                Counsel for Defendants
10
11
12
13
14   Pursuant to the stipulation of the parties, IT IS SO ORDERED.
15
16   DATED: 1/4/19
17                                              RICHARD SEEBORG
18                                              United States District Judge
19
20
21
22
23
24
25
26
27
28


                                                     3
              STIPULATION AND PROPOSED ORDER TO EXTEND DATES, Case No. 3:18-cv-05700-RS
